Citation Nr: 0127505	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for chondromalacia of 
the left knee.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for a chronic 
disability manifested by painful urination, to include as due 
to chemical hazard exposure.

8.  Entitlement to service connection for headaches, to 
include as due to chemical hazard exposure.

9.  Entitlement to a higher disability evaluation for post-
traumatic and status postoperative bilateral shoulder 
(musculoskeletal) disability, currently evaluated as 10 
percent disabling.

10.  Entitlement to a compensable evaluation for 
postoperative scars of both shoulders.

11.  Entitlement to a compensable evaluation for a 
postoperative neuroma of the left foot, including scarring.

12.  Entitlement to a higher disability evaluation for 
dysthymic disorder, currently evaluated as 30 percent 
disabling.

13.  Entitlement to a higher disability evaluation for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.

14.  Entitlement to a compensable evaluation for residuals of 
a left elbow fracture.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1997.  His 
DD Form 214 shows that he served in Southwest Asia (SWA) 
theater of operations from July 8, 1992, to July 2, 1993.  
His primary military occupation specialties were that of an 
Accounting Specialist (17 years and 1 month) and Track 
Vehicle Mechanic (2 years and 1 month).  He received no 
combat-related awards or decorations.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).

During the pendency of this appeal, the veteran has submitted 
evidence suggesting that he has been unemployed, at least in 
part, because of psychiatric disability.  In Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider total disability based upon individual 
unemployability.  The Board notes, however, that the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities has not been adjudicated by 
the RO.  This matter is therefore referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

This claim was also developed on the matter of entitlement to 
a compensable evaluation for allergic rhinitis, however, in 
his November 2000 substantive appeal, the veteran withdrew 
that matter from appellate consideration.  The veteran's 
claims of entitlement to an increased rating for lumbar spine 
disorder, and service connection for headaches and a 
disability manifested by painful urination, are the subject 
of the 'REMAND' appended to the end of this decision.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims adjudicated herein has been obtained by the agency 
of original jurisdiction.

2.  The veteran's present left thumb disability, 
chondromalacia of the left knee, and pseudofolliculitis 
barbae are related to his military service.

3.  The clear preponderance of the competent medical evidence 
demonstrates that the veteran does not currently manifest a 
bilateral hearing loss disability within the meaning of the 
applicable VA regulations.

4.  The veteran's service medical records show that he was 
treated for variously diagnosed respiratory problems during 
military service; however, the clear preponderance of the 
competent medical evidence demonstrates that the veteran does 
not have either sinusitis or bronchitis that is related to 
his service.

5.  This appeal is from the ratings assigned following a 
grant of 'original' claims of service connection for 
postoperative scars of each shoulder and the left foot, as 
well as post-traumatic and postoperative musculoskeletal 
disabilities of the bilateral shoulder.

6.  The veteran's service medical records indicate that his 
right arm is his major upper extremity.

7.  Throughout this appeal, the veteran's musculoskeletal 
disability of each shoulder has been manifested by decreased, 
but noncompensable, active forward flexion and active 
adduction productive of pain and apprehension in the supine 
position.  The veteran's service-connected shoulder disorder 
includes impairment of function in the contiguous joint of 
each arm; therefore, a minimal compensable evaluation for 
each shoulder is warranted.



8.  The clear preponderance of the competent medical evidence 
demonstrates that the veteran's postoperative scars of the 
right shoulder, the left shoulder and the left foot are well 
healed and nontender, and the residuals of the neuroma of the 
left foot are essentially asymptomatic.

9.  Throughout this appeal, the veteran's mental disorder has 
been primarily manifested by symptoms of a dysthymic mood and 
sleep difficulty secondary to major depression.  It is not 
manifested by more than decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

10.  The residuals of the left elbow fracture are essentially 
asymptomatic, except for complaints of pain.  


CONCLUSIONS OF LAW

1.  Residuals of a left thumb injury, pseudofolliculitis 
barbae and chondromalacia of the patella of the left knee 
were incurred during active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, (2001).

2.  Bilateral hearing loss, chronic sinusitis (as a separate 
disability from service-connected allergic rhinitis) and 
chronic bronchitis were not incurred in or aggravated by 
military service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).



3.  The criteria for assignment of a separate 10 percent 
disability evaluation, and no more, for post-traumatic and 
postoperative musculoskeletal disability of the right 
shoulder (major) (formerly assigned a single evaluation for 
bilateral shoulder pain) are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5201 to 5203 (2001).

4.  The criteria for assignment of a separate 10 percent 
disability evaluation, and no more, for post-traumatic and 
postoperative musculoskeletal disability of the left shoulder 
(minor) (formerly assigned a single evaluation for bilateral 
shoulder pain) are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Code 5201 to 5203 (2001).

5.  The criteria for assignment of a compensable rating for 
postoperative scars of the shoulders are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.20, Diagnostic Codes 7803 to 
7805 (2001).

6.  The criteria for assignment of a compensable rating for 
postoperative neuroma of the left foot, including scarring 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Codes 7803 to 7805, 8723 
(2001).

7.  The criteria for assignment of a disability evaluation in 
excess of 30 percent for dysthymic disorder are not met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.1, 4.7, 4.126(a), Diagnostic Code 9433 (2001).

8.  The criteria for assignment of a compensable evaluation 
for residuals of a left elbow fracture are not met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § Part 4, Diagnostic 
Code 5010-5212 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the veteran was notified of the evidence 
necessary to warrant increased evaluations for hearing loss, 
tinnitus, and lumbosacral strain.  This notification was 
contained within numerous rating decisions 2 statements of 
the case and 2 supplemental statements of the case.  The 
Board concludes that the discussions in the rating decisions, 
the statements of the case, and the supplemental statements 
of the case adequately informed the veteran of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that identified 
records relevant to the claims of service connection and 
evaluation of the veteran's service-connected disabilities 
(other than those matters discussed in the remand section of 
this decision) have been obtained. 

Further, in keeping with the duty to assist, the veteran has 
undergone several VA examinations in March 1998 that 
addressed the disabilities in issue.  Accordingly, the Board 
finds that the duty to notify and assist under the VCAA has 
been satisfied and under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  It 
follows that the veteran will not be prejudiced by the 
Board's appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

SERVICE CONNECTION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred or aggravated, 
provided the disability is not the result of the person's own 
willful misconduct.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2001).  Certain chronic diseases, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West Supp. 2001); 38 C.F.R. § 
3.307(d) (2001).

When a disease shown to be chronic in service [or in a 
presumptive period] so as to permit a finding of service 
connection, subsequent manifestations, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity, 
at some later date.  Demonstrating the in-service presence of 
a chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (2001).

While the veteran served in the Southwest Asia theater of 
operations and service connection could be established for an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317, the disorders currently at issue have been attributed 
to known diagnoses.

i.  Pseudofolliculitis Barbae, Left Thumb and Left Knee

As to these claims, the Board resolves doubt in favor of the 
veteran and finds that service connection for 
pseudofolliculitis barbae, residuals of a left thumb injury 
and chondromalacia of the patella of the left knee is 
warranted.  38 U.S.C.A. § 5107 (West Supp. 2001).

The veteran's service medical records show that he had an 
essentially normal clinical evaluation, save a scar on the 
mid-forehead, on enlistment examination in August 1976.  In 
February 1977, he was seen with a two-week history of shaving 
bumps on his face.  Physical examination revealed a diagnosis 
of pseudofolliculitis barbae.  The veteran was given a one-
week shaving waiver.  In July 1993, he was seen with 
complaints of left elbow and left knee pain after falling off 
of a ladder onto his left side.  Examination of the left 
lower extremity (LLE) revealed a minimal contusion to the 
lateral patella with positive crepitance.  There was no pain 
on motion.  The examiner suspected that there was 
chondromalacia of the patella.  In February 1997, the veteran 
was seen with complaints of pain and limited range of motion 
of the left thumb.  He could not recall any injury or 
swelling of the left thumb; however, there was positive 
evidence of tenderness on flexion.  The diagnosis was thumb 
sprain.  A May 1997 Report of Medical Assessment for 
separation examination purposes indicates that the veteran 
complained of degenerative joint disease (DJD) with decreased 
range of motion of the left thumb.  However, the accompanying 
Report of Medical Examination noted normal clinical 
evaluations of the extremities and skin, lymphatics.

On VA examination in March 1998, diagnoses of chondromalacia 
of the patella of the left knee and stiff interphalangeal 
joint of the left thumb were noted on orthopedic evaluation.  
In addition, mild pseudofolliculitis barbae without scarring 
was noted on dermatological examination.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2001).

Although the veteran's service medical records do not reflect 
treatment for pseudofolliculitis barbae after February 1977, 
he has presented satisfactory lay evidence, and his own sworn 
testimony as to having recurrent shaving bumps about his face 
throughout military service.  Moreover, the fact that the 
March 1998 dermatological examiner noted, some seven months 
after military retirement, that the veteran has large patches 
of erythematous papules on the anterior of the neck, 
bilaterally, tends to support such a finding.  Thus, service 
connection for pseudofolliculitis barbae is warranted 
pursuant to 38 C.F.R. §§ 3.303(b), and 3.303(d).

Similarly, the Board observes that the veteran was treated 
for left thumb and left knee injuries during military 
service.  Although x-rays of the left thumb and left knee 
were noted to be unremarkable on VA examination in March 
1998, there were clinical manifestations of left thumb and 
left knee disorders.  With respect to the left thumb, it was 
noted that there was slightly decreased motion of the thumb 
at the interphalangeal joint, with slight angular deformity 
on close inspection of the thumbs next to each other.  The 
veteran had a one-centimeter palm-to-pulp distance on the 
left and zero on the right side.  He also lacked 
hyperextension of the left thumb when compared to the right.  
With respect to the left knee, he exhibited medial and 
lateral joint line tenderness.  In view of the veteran's 
documented 
in-service injuries and present symptomatology reflected on 
VA examination in March 1998, the Board also finds that 
service connection for residuals of a left thumb injury and 
chondromalacia of the left knee are warranted pursuant to 38 
C.F.R. §§ 3.303(b), and 3.303(d).

ii.  Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Title 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.

Review of the veteran's service medical records show that he 
had a normal clinical evaluation of the ears on enlistment 
examination in August 1976.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
20
15
15
20
15

A February 1983 Reference Audiogram indicates that the 
veteran was afforded audiometric testing following exposure 
in noise duties.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
15
15
10
5
15

A DD Form 2216, Hearing Conservation Data, indicates that the 
veteran was afforded audiometric testing in February 1988.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
5
LEFT
20
5
0
0
10

When compared to the previous 1983 audiometric testing 
results, it was found that the 1988 results indicated no 
significant threshold shift.

The veteran had a normal clinical evaluation of the ears on 
separation examination in May 1997.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
5
LEFT
5
10
10
5
30

In conjunction with the present appeal, the veteran was 
afforded VA audiometric examination in March 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
25
20
15
15
35

Speech audiometry revealed bilateral speech recognition 
ability of 96 percent.  It was remarked that puretone 
audiometry revealed hearing essentially within normal limits 
bilaterally with the exception of a mild sensory neural 
hearing loss at 4,000 hertz in the left ear.

In this case, the clear preponderance of the medical evidence 
demonstrates that the veteran does not manifest a bilateral 
hearing loss for VA purposes.  His service medical records do 
not reflect a diagnosis of unilateral or bilateral hearing 
loss disability.  While it is conceded that he experienced 
some diminution in bilateral hearing acuity during his 
military career, he is not shown to have had or currently 
manifest a hearing loss disability, as defined in 38 C.F.R. § 
3.385, in service or within the applicable presumptive period 
thereafter.  Service connection will not be granted in the 
absence of disability.  Thus, the claim is denied.

iii.  Sinusitis & Bronchitis

Review of the record reveals that service connection has been 
established for allergic rhinitis.  Notwithstanding, the 
veteran contends that service connection should also be 
established for chronic sinusitis (as a separate disability 
from 
service-connected allergic rhinitis) and chronic bronchitis 
insofar as he received treatment on occasion for these 
disabilities during active duty service.

The veteran's service medical records show that he was 
treated on occasion for variously diagnosed respiratory 
disease, to include sinusitis and bronchitis, during military 
service.  However, the veteran specifically indicated that he 
was being treated for allergies on Report of Medical 
Assessment for separation examination purposes in May 1997.

In conjunction with this appeal, the veteran was afforded VA 
otolaryngological examination in March 1998.  Clinical 
evaluation of the veteran revealed diagnoses of vasomotor 
rhinitis and allergic rhinitis.  It is noted that the 
examiner ruled out the presence of sinusitis insofar as there 
was no clinical evidence of tenderness, purulent discharge or 
crusting.  Although pulmonary function testing revealed a 
minimal obstructive defect, the veteran's lung volumes were 
within normal limits and the defect was interpreted to be an 
insignificant response to the bronchodilator.

The veteran was also afforded a VA general medical 
examination in March 1998.  During the examination, the 
veteran was specifically questioned about having a chronic 
cough which he denied.  The examiner noted that this (a 
chronic cough) is one of the things that you must have in 
order to have chronic bronchitis; therefore, the disability 
was completely ruled out.

In view of the foregoing, the Board finds that the clear 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for chronic sinusitis 
(as a separate disability from service-connected allergic 
rhinitis) and bronchitis.

iv.  Conclusion - Service Connection Claims

In sum, the Board finds that service connection for residuals 
of a left thumb injury, pseudofolliculitis barbae and 
chondromalacia of the left knee is warranted.

However, the clear preponderance of the evidence is against 
the veteran's claims for service connection for bilateral 
hearing loss, chronic sinusitis (as a separate disability 
from service-connected allergic rhinitis) and chronic 
bronchitis.  In reaching these adverse determinations, the 
Board has considered the contentions of the veteran, inasmuch 
as he is offering his own medical opinions and diagnoses, and 
notes that the record does not indicate that the veteran has 
any medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  His assertions as to medical pathology are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

DISABILITY EVALUATIONS ASSIGNED

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2001).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Here, the Board observes that the veteran has expressed 
dissatisfaction with the initial ratings assigned following 
military discharge.  This necessitates that the Board 
consider not only whether he is currently entitled to an 
increased rating for each disability, but also whether or not 
he was entitled to an increased disability rating at any time 
since the effective date of the initial grants of service 
connection, even if only temporarily.  Cf. Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings); see 38 C.F.R. 
§§ 3.156(c), 3.400, 3.500 (2001).

i.  Shoulders and Left Elbow (Musculoskeletal)

The veteran's service medical records reflect that he 
sustained a dislocation of the left humeral head from its 
glenoid fossa in December 1976.  He was placed in the Ward 
overnight, and the dislocation was reduced.  He experienced 
some post-reduction numbness of the 4th and 5th digits of the 
left hand.  In January 1977, the veteran was seen for a 
dislocated right shoulder, confirmed by x-ray, incurred while 
fixing his bed.  The veteran underwent Du Toit repair of the 
left shoulder in April 1978, due to recurrent dislocations.  
In June 1978, he underwent Du Toit repair of the right 
shoulder, due to recurrent dislocations.  Post-operative 
treatment records noted that the veteran was doing well; 
however, he continued to be seen with complaints relative to 
the shoulders for the remainder of his military service.  
Scars of both shoulders were noted on retirement examination 
in May 1997; however, he had a normal clinical evaluation of 
the upper extremities.

In conjunction with the present appeal, the veteran was 
afforded VA orthopedic examination in March 1998.  With 
regard to his shoulders, the veteran indicated that even 
after in-service surgical interventions, he continues to have 
decreased range of motion, decreased strength in the 
shoulders, as well as the trapezius regions, left more than 
right.

Physical examination of the veteran's left shoulder showed an 
oblique oriented 
11-centimeter surgical resection incision scar, which 
appeared to be in the deltopectoral interval.  It was 
slightly wide, almost 2-centimeters at the widest point, but 
well healed.  There was no evidence of infection or 
tenderness about the area.  The veteran had good strength 
with rotator cuff testing.  He had no tenderness to palpation 
over the acromioclavicular joint or over the anterolateral 
aspect of the acromion.  He had a negative sulcus sign, 
negative standing apprehension testing and equivocal supine 
apprehension test.  Range of motion study of the right 
shoulder showed 150 degrees of active forward flexion, with 
full passive forward flexion noted; abduction to 165 degrees 
actively, with passive full; internal/external rotation 
tested passively to 90 degrees on abduction, internal and 
external rotation.  X-rays of the left shoulder were 
unremarkable except for a single staple in the glenoid rim, 
which was indicated to not be well seeded in the glenoid 
neck.

Examination of the veteran's right shoulder was noted to be 
similar to the left.  He had a slightly limited range of 
motion with 115 degrees of active forward flexion, with full 
passive forward flexion; 165 degrees of active abduction, 
with full passive abduction to 90 degrees and 90 degrees of 
internal and external rotation passively.  He had a negative 
sulcus sign, as well as good rotator strength and no areas of 
tenderness to palpation.  There was an obliquely oriented 
incision, which was wide but well healed and non-tender.  He 
also had an equivocal apprehension test supine and negative 
apprehension test standing.  X-rays of the right shoulder 
were noted to be unremarkable except for a single staple in 
the glenoid rim.

On examination of the left elbow, the veteran noted the 
history of injuring his elbow in 1993 and indicated that he 
occasionally had an ache, with minimal discomfort.  There was 
no deformity, tenderness, or instability of the left elbow 
and it exhibited full, painless movement on range of motion 
testing.  X-rays of the left elbow showed a 1mm step 
deformity on the lateral aspect of the radial head, and was 
otherwise unremarkable.  

The March 1998 orthopedic examination report included a 
diagnosis of post traumatic and post surgical residual pain, 
with decreased motion of both shoulders.  There was no 
diagnosis of left elbow disability.  

The Court has held that where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the Board 
observes that the veteran's service-connected shoulder 
disorders are manifested by both musculoskeletal and 
dermatological symptomatology.

As alluded to above, the veteran's service medical records 
indicate that his right arm is his major upper extremity.  
Thus, his right shoulder is considered to be his major 
shoulder for VA rating purposes.  38 C.F.R. § 4.69 (2001).

Diagnostic Code (DC) 5200 pertains to ankylosis of the 
shoulder.  For favorable ankylosis of the major shoulder with 
abduction to 60 degrees and can reach mouth and head it 
authorizes a 30 percent evaluation for the major shoulder and 
a 20 percent evaluation for the minor shoulder.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 40 
percent evaluation for the major shoulder and a 30 percent 
evaluation for the minor shoulder.  Unfavorable ankylosis 
with abduction limited to 25 degrees from the side warrants a 
50 percent evaluation for the major shoulder and a 40 percent 
evaluation for the minor shoulder. 38 C.F.R. § 4.71a, DC 5200 
(2001).

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  A 20 percent rating is 
assigned for motion to shoulder level for both the major and 
the minor shoulder.  If motion is limited to between side and 
shoulder level, a 30 percent evaluation is assigned for the 
major shoulder and a 20 percent evaluation is still assigned 
for the minor shoulder.  If motion is limited to 25 degrees 
from the side, a 40 percent evaluation is assigned for the 
major shoulder and a 30 percent evaluation is assigned for 
the minor shoulder.  38 C.F.R. § 4.71a, DC 5201 (2001).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2001).

Under 38 C.F.R. § 4.71a, Plate I (2001), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

The Rating Schedule also provides disability ratings for 
other impairment of the humerus.  Impairment of the humerus 
of the major shoulder with marked deformity warrants a 30 
percent evaluation (20 percent evaluation for the minor 
shoulder).  A moderate deformity warrants the assignment of a 
20 percent rating for either major or the minor shoulder.  
Recurrent dislocations of the scapulohumeral joint with 
either infrequent episodes and guarding of movement only at 
the shoulder level is evaluated as 20 percent disabling for 
either shoulder.  Frequent episodes and guarding of all arm 
movements warrants a 30 percent evaluation for the major 
shoulder and a 20 percent evaluation for the minor shoulder.  
Fibrous union warrants a 50 percent evaluation for the major 
shoulder and a 40 percent evaluation for the minor shoulder.  
Nonunion of the humerus (false flail joint) warrants a 60 
percent evaluation for the major shoulder and a 50 percent 
evaluation for the minor shoulder.  Loss of the humerus head 
(flail shoulder) warrants an 80 percent evaluation for the 
major shoulder and a 70 percent evaluation for the minor 
shoulder.  38 C.F.R. § 4.71a, DC 5202 (2001).

Additionally, Diagnostic Code 5203 provides a maximum 20 
percent evaluation for dislocation of the clavicle or scapula 
(major and minor) or where there is nonunion of the clavicle 
or scapula with loose movement (major and minor).  A 10 
percent rating is provided without loose movement (major and 
minor).  Otherwise, the disability is to be rated on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, DC 5203 (2001).

A 10 percent rating is assigned for impairment of the radius 
with malunion and 20 percent when there is nonunion of the 
upper half, involving either the major or minor upper 
extremity.  38 C.F.R. § 4.71a Diagnostic Code 5212 (2001).

Here, the veteran's bilateral shoulder symptomatology is not 
shown to satisfy any of the minimum compensable rating 
criteria under Diagnostic Codes 5200 through 5203 for either 
extremity.  As demonstrated on VA examination in March 1998, 
there was no evidence of ankylosis as to afford a compensable 
disability evaluation under Diagnostic Code 5200 for either 
shoulder.  Similarly, there was no objective evidence of 
limitation of motion at the shoulder level in either 
extremity (Diagnostic Code 5201), malunion of either humerus 
(Diagnostic Code 5202) or malunion of either clavicle or 
scapula (Diagnostic Code 5203) as to warrant compensable 
disability evaluations.

Notwithstanding, it is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for a rating for a disability 
rated based on limitation of motion, regardless of whether or 
not the limitation of motion specified in the Diagnostic Code 
criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40 (2001).

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With regard to this, the Board observes that the RO's July 
1998 rating decision assigned a single 10 percent disability 
evaluation for bilateral shoulder pain under Diagnostic Code 
5203.  Although the record did not indicate clinical findings 
of a compensable level of disability for each shoulder, the 
veteran had a long history of post-surgical treatment for 
bilateral shoulder pain and current VA x-rays showed retained 
staples in each glenoid rim.  

The Board finds that separate disability evaluations are 
warranted for each service-connected shoulder.  This finding 
is supported by the fact that the Rating Schedule 
specifically provides for varying, but separate, evaluations 
based on the level of impairment productive of the major and 
the minor upper extremity.  Moreover, the Board notes that 
where there is no evidence of malunion, nonunion or 
dislocation of the clavicle or scapula, Diagnostic Code 5203 
provides that the veteran may be rated on impairment of 
function of the contiguous joint.  In this case, the veteran 
is shown to manifest impairment of function of each shoulder 
joint.  However, as there was no objective evidence of 
functional impairment of the shoulders, other than pain and 
noncompensable motion loss, the Board finds that a 10 percent 
disability rating for each shoulder impairment, and no more, 
is warranted under Diagnostic Code 5203.

With regard to the left elbow, there is no showing of 
residual disability except the small deformity on x-ray and 
the complaints of pain.  There was no objective evidence of 
nonunion or malunion of the joint.  Range of motion was 
complete and painless and there was no showing of 
instability, tenderness or other objective evidence of 
limitation of function.  Given the objective findings, a 
basis for a compensable evaluation is not established.  

ii.  Surgical Scarring of the Shoulders & Left Foot Neuroma 

According to Diagnostic Code 7805 (2001), scars are to be 
rated based upon the limitation of function of the affected 
part.  In the case of superficial scars a 10 percent 
disability evaluation is warranted for those that are poorly 
nourished with repeated ulceration, 38 C.F.R. Part 4, 
Diagnostic Code 7803 (2001), or which are tender and painful 
on objective demonstration, 38 C.F.R. Part 4, Diagnostic Code 
7804 (2001).

Neuralgia will be assigned a 30 percent rating when there is 
complete paralysis, with dorsal flexion of foot lost.  A 20 
percent rating is assigned for incomplete paralysis that is 
severe, a 20 percent rating for moderate incomplete paralysis 
and a noncompensable rating for mild incomplete paralysis.  
38 C.F.R. § 4.124a Diagnostic Code 8723 (2001).  

Review of the 1998 VA compensation examinations reveal that 
the veteran's surgical scars of the shoulders and at the 
excision site of a left foot neuroma are not consistent with 
compensable disability evaluations.  The March 1998 VA 
orthopedic and podiatric examination reports did not reflect 
findings of a tender, painful, or poorly nourished scar such 
that a compensable rating under Diagnostic Codes 7803, 7804 
and 7805 is justified for either shoulder or at the excision 
site of the neuroma of the left foot.  Although the medical 
evidence establishes that the veteran has obliquely oriented 
surgical scars about each shoulder, they were specifically 
noted to be well healed and non-tender.  Similarly, a 3-
centimeter dorsal incision scar was noted over the 3rd web 
space.  This scar was also noted to be well healed and 
nontender.  The examiner specifically noted that there was no 
tenderness in this area to dorsal or plantar compression, as 
well as medial and lateral compression.  Therefore, the 
veteran's claims for increased (compensable) ratings for 
service-connected surgical scars of the bilateral shoulder, 
as well as at the excision site of a neuroma of the left 
foot, are denied.  With regard to the neuroma itself, there 
is no showing of recurrence and there is no showing of even 
mild paralysis or loss of dorsiflexion that can be attributed 
to its residuals.  

iii.  Dysthymic Disorder

The RO established service connection and assigned a 30 
percent disability rating for dysthymic disorder.  The 
veteran contends, in essence, that his psychiatric 
symptomatology is far more disabling than its current 
disability evaluation suggests.

In evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2001).

A 30 percent evaluation is required when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2001).

A 50 percent evaluation is required when occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is required when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is required when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS [4th 
ed.], p. 32).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).

The veteran's service medical records did not mention the 
presence of or treatment for a mental disorder.  However, the 
veteran complained of "feeling down and nervous" on 
periodic examination in November 1996 and provided a history 
of waking up nervous on retirement examination in May 1997.  
The veteran retired from military service in August 1997.

In conjunction with the present appeal, the veteran was 
afforded VA mental disorders examination in March 1998.  The 
examiner noted, in pertinent part, that the veteran 
complained of not being able to play baseball or bowl due to 
his physical limitations; he did not offer any difficulty due 
to his mental conditions.  He also indicated that he had to 
take some sick leave during work due to his physical 
disabilities and also felt stressed out.  On mental status 
examination, the veteran presented as clean, calm, and 
appropriately dressed.  No psychomotor agitation or 
retardation was noted.  No current spells were observed.  His 
mood was dysthymic and affect was congruent.  His speech was 
of normal rate, volume and tome with normal intonation.  No 
flight of ideas or looseness of association.  There was no 
appearance of internal stimuli.  The veteran denied suicidal 
intent or plan.  He also denied homicidal ideation, intent or 
plan, as well as auditory, visual or tactile hallucinations.  
There were no delusions.  Memory and cognition were grossly 
intact.  Insight and judgment were good.  The Axis I 
diagnosis was moderate major depressive disorder with 
psychotic features.  A provision diagnosis of dysthymic 
disorder was also indicated.  The veteran's Global Assessment 
of Functioning (GAF) score was judged to be 60.  The examiner 
remarked that the veteran exhibited symptoms of depression 
that were then untreated.  It was noted that the veteran was 
not a threat to himself or others.  Regarding, his medical 
illnesses and complaints of sleep disorder, as well as night 
sweats, the examiner further noted that this could very well 
be related to his depressive condition.  It was also remarked 
that it was difficult to discern the degree to which the 
veteran's depression could be secondary to his physical 
conditions.  In any event, the examiner felt that it was 
clear that the veteran has a bonafide major depressive 
illness at that time.

VA treatment records developed between 1998 and 2001 show 
treatment on occasion for dysthymic and anxiety disorders.  
His GAF scores ranged from 55 to 60.

After a review of the record, the Board finds that a higher 
disability evaluation for service-connected dysthymic 
disorder is not warranted.  In reaching this conclusion, the 
Board is cognizant of the positive findings of 
anxious/dysphoric moods, blunted affect, and frustration 
tolerance.  The Board is also cognizant of the veteran's 
emotional and social impairment, in that he has a bad 
temperament towards family and friends.  However, his 
symptomatology does not rise to the level required for a 
disability evaluation in excess of 30 percent.

Although the veteran complains of anhedonia and an otherwise 
general dissatisfaction with life, the Board is satisfied, 
based on a review of the record, the objective medical 
evidence of record does not establish entitlement to a 50 
percent evaluation.  His symptoms are not shown to arise to 
the level of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; as to 
require the next higher evaluation under 38 C.F.R. § 4.126(a) 
(2001).  Indeed, the objective clinical findings show that 
the veteran has been consistently oriented in all spheres, 
has adequate attention and concentration, and intact recent 
and remote memory.  The veteran is coherent and relevant, and 
exhibits no indications of delusions, hallucinations, or 
current suicidal or homicidal ideation.  Although the veteran 
claimed that his service-connected mental disorder greatly 
inhibits his employability, he also implied that his 
inability to work is not solely due to this disability.  In 
addition, the Court, citing to the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994), has pointed out 
that his lowest GAF score of 55 (assigned on VA outpatient 
treatment in January 2001) indicates only moderate difficulty 
in social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).


iv.  Conclusion - Disability Evaluation Claims

In reaching above-mentioned determination, the Board has 
considered all relevant evidence of record, including 
treatment records and statements from the veteran, his spouse 
and his friend, not specifically discussed above.  See 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (citing 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher ratings.

It should be emphasized that the diagnoses and clinical 
findings rendered on VA examinations, and outpatient 
treatment thereafter, are consistent with the veteran's 
medical history, described in detail above, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  The clinical findings have been reviewed 
and considered.  The Board has accorded him separate 10 
percent evaluations for each shoulder disability.  However, 
at no time during the pendency of the veteran's claims did he 
meet or approximate the criteria for a higher rating under 
the criteria  pertaining to any of his disabilities.  See 
38 C.F.R. § 4.7 (2001).  The veteran is not shown to be 
qualified to render a medical diagnosis or opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge).  Moreover, his complaints 
and views as to the extent of functional impairment caused by 
his various service-connected disorders are outweighed by the 
objective medical evidence of disability.  


ORDER

The claims of entitlement to service connection for residuals 
of a left thumb injury, pseudofolliculitis barbae and 
chondromalacia of the patella of the left knee are granted.

The claims of entitlement to service connection for bilateral 
hearing loss, chronic sinusitis and chronic bronchitis are 
denied.

Entitlement to a separate 10 percent disability evaluation, 
and no more, for 
post-traumatic and postoperative musculoskeletal disability 
of the right shoulder (formerly assigned a single evaluation 
for bilateral shoulder pain) is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability evaluation, 
and no more, for 
post-traumatic and postoperative musculoskeletal disability 
of the left shoulder (formerly assigned a single evaluation 
for bilateral shoulder pain) is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

The claims of entitlement to compensable evaluations for 
postoperative scars of both shoulders, residuals of a neuroma 
of the left foot, including scarring, and residuals of a 
fracture of the left elbow are denied.


REMAND

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development 
needs to be accomplished before the remaining claims on 
appeal can be considered further.

i.  Additional Issue for Development

Review of the record reveals that the VARO denied the 
veteran's claim of entitlement to service connection for 
tinnitus in a May 1999 determination.

In July 1999, the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, wherein he expressed dissatisfaction 
with various determinations of the VARO, to include the 
disallowance of his tinnitus claim.  However, the bilateral 
tinnitus claim was neither mentioned in the October 2000 
statement of the case nor included as additional issue in any 
of the subsequent supplemental statements of the case.

The CAVC has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).  Clearly, issuance of 
a statement of the case as to the claim of entitlement to 
service connection for bilateral tinnitus is required.

ii.  Clarification of Diagnoses

The veteran's service medical records show treatment on 
occasion for headache and variously diagnosed disability 
manifested by painful urination.

In conjunction with the present appeal, the veteran was 
afforded VA examination in March 1998.  Although the general 
medical examiner indicated diagnoses of muscle tension 
headaches and dysuria possibly secondary to mild neurogenic 
bladder disorder, there was no opinion proffered regarding 
their etiology.  An opinion regarding the etiology of 
pertinent disability would be helpful in resolving the 
claims.

The Board may only consider independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The CAVC has stated that "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Since the underlying disabilities causing the veteran's 
headaches and painful urination have yet to be diagnosed, the 
liberalizing evidentiary standards set for in under 38 
U.S.C.A. § 1117 (West Supp. 2001) pertaining to Persian Gulf 
veterans are also for application.  Thus, the Board has 
recharacterized the issues pertaining to headache and painful 
urination as reflected on the title page of this decision.

iii.  Evaluation of Lumbar Spine Disorder

In conjunction with this appeal, the veteran was afforded VA 
orthopedic examination in March 1998.

Evidence developed since that time, namely MRI scans 
developed by the veteran's private medical provider in March 
and July of 2000, suggest the presence of nerve root 
encroachment.  Thus, the Board finds that additional 
orthopedic examination of the veteran is necessary.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed headaches and 
disability manifested by painful 
urination, as well as his service-
connected lumbar spine disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response thereto should be associated 
with the claims folder.

2.  The RO should then refer the entire 
claims folder to the VA physicians who 
conducted the March 1998 general medical 
and genitourinary examinations of the 
veteran.  Each doctor should review the 
claims folder, a copy of this REMAND, as 
well as a copy of the February 1998 
memorandum containing the Guidelines for 
Persian Gulf War disability examinations 
and, based on the history of record, to 
include their examination, x-ray reports 
and laboratory studies, provide an 
addendum to their VA examination report 
reflecting an opinion, to a reasonable 
degree of medical certainty, as to 
whether it is more likely, less likely or 
as likely as not that any present 
headache disorder or disability 
manifested by painful urination is 
related to service either by way of 
incurrence or aggravation, to include as 
due to chemical hazard exposure, or 
secondary to any service-connected 
disorder.

If either physician is no longer 
available or is unable to provide the 
opinion requested, then the RO should 
schedule another appropriate VA 
examination for purposes of obtaining the 
correct diagnosis(es) and above-mentioned 
etiology opinion(s) requested by the 
Board.  It is important that the 
physician(s) be provided with the claims 
folder, a copy of this REMAND, as well as 
a copy of the February 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations, for 
review in conjunction the examination(s).

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report(s) should then be associated with 
the veteran's claims folder.

3.  The RO must also schedule the veteran 
for VA orthopedic examination in order to 
assess the current nature and extent of 
his service-connected chronic lumbar 
strain.  The claims folder, including a 
copy of this remand decision, should also 
be made available for review by this 
examiner in conjunction with the 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate.  The 
examiner must provide a thorough 
description of the veteran's chronic 
lumbar strain and render objective 
clinical findings concerning the severity 
of the disability, to include observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional limitations, 
if any, to the exclusion of any 
nonservice-connected disability.  The 
examiner should indicate whether the nerve 
root encroachment identified on the 2000 
MRI examinations is related to the 
service-connected lumbosacral strain.  The 
examination report should also reconcile 
the veteran's complaints of low back pain 
with the objective findings on 
examination.  A legible copy of the 
examination report, with a discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the foregoing, 
the RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.

5.  The veteran should then be issued a 
statement of the case (SOC) on the issue 
of entitlement to service connection for 
tinnitus.

The veteran and his accredited 
representative must also be, and hereby 
are, notified that a timely substantive 
appeal (VA Form 9) must be filed in order 
to perfect an appeal as to this claim, and 
without such the Board will not have 
jurisdiction.

6.  The RO should also re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for chronic lumbar 
strain, as well as his claims of 
entitlement to service connection for 
headache and a chronic disability 
manifested by painful urination.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination and/or study 
may result in the denial of one or more of the claims on 
appeal.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


